DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 6, some parameters of the equation such as frequency, node, drive length, are not defined properly.  For example, it is unclear as what is the node, or how the drive length is defined.
Claims 2-4. and 7-8, are rejected for the virtue of their dependency to the rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9-12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2497100 A, hereafter “7100”.
 Regarding claim 9, “7100” discloses a  belt sensor system with a sensor array (related to combined elements 42, 44, 46 and 48), detecting a toothed belt  (elements 18 and 19), and generating an analog signal and then a digital signal to readable to a processor, a signal processor operating on the signal to calculate a dynamic belt tension; and20 storing the dynamic belt tension in a memory (see figure 3 and 4).
Regarding claim 10, the velocity (see for example, page 9, second paragraph), and vibration (see for example, the abstract, or first paragraph of page 2) is being monitored.
Regarding claims 11-12, IR sensors are being used (see third paragraph of page 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rembisz et al., U.S. Patent Number 9228909. 
Regarding claim 5, Rembisz et al., discloses methods for sensing tension in a testing belt with features of the claimed invention including, a belt sensor system comprising: 20a first sensor (element 112), disposed adjacent to a belt detecting a belt surface proximity and generating a first signal therefore; a second sensor (element 152), disposed adjacent to a belt detecting a signal from a second belt surface and generating 25 a second signal therefore; a signal processor (114), receiving the signals to calculate a dynamic belt tension.  Rembisz et al., does explicitly show any specific equation, for the performance of the processor, however, since all elements of 

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, January 13, 2021